DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 11/02/2020 has been entered. Claims 31-61 remain pending in the application. Claims 1-30, 52 and 55 are cancelled. Claims 31, 32, 34, 40, 46, 47, 51, 53, 56, 57, and 59-61 are amended.
 Applicant’s amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Action mailed 07/20/2017.
Response to Arguments
Applicant's arguments filed on 11/02/2020 have been fully considered but they are not persuasive. 
In response to applicant's argument that Jamshidi fails to teach or suggest a continuous ridge that extends along the body as recited in the amended claims, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the draft line must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Objections
Claim 39 objected to because of the following informalities:
Claim 39 line 4 recites “a sleeve mount”. The examiner believes that this is a typographical mistake and the applicant meant to recite “the sleeve mount”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 37, 40-46, and 59-60 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation “the first region" in line 3.  There is insufficient antecedent basis for this limitation in the claim. For the examining purpose, the examiner reads “the first region” as “a lip”
Claim 40 recites the limitation "outermost" is a relative term which renders the claim indefinite.  The term "outermost" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For instance, outermost
Claim 40 recites the limitation “a draft line” in line 3 renders the claim indefinite because it is unclear the location of the draft line without defining “outermost”. For examining purpose the term “a draft line” has been construed as a line being perpendicular to the longitudinal axis and being horizontal to the protuberance extend ends 177. 
Claims 41-46 are rejected at least for being dependent from claim 40.
	Claims 59 and 60 recited the limitation “substantially elliptical” is a relative term which renders the claim indefinite. The term “substantially elliptical” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear from Applicant’s specification what constitutes ‘substantially elliptical’. The metes and bounds of the limitation cannot be determined and the claims are rendered indefinite
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-34, 37-38, 40-47, 51, 53-54, and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over by Yarger (US 2007/0203449, hereinafter "Yarger'07") in view of Jamshidi (US 5,489,276).
Regarding claim 31, Yarger’07 discloses a suction apparatus comprising:
A suction head (tip end portion 18) comprising a body (fig. 3C. the body of tip end portion), a distal end face (distal end of the tip end portion 18) and a proximal end face (proximal end of the tip end portion 18);
The body defining a primary opening (tip end opening 16) and a suction head bore (see Examiner’s annotated figure below, suction head bore)

    PNG
    media_image1.png
    122
    218
    media_image1.png
    Greyscale

the distal end face surrounding the primary opening, the proximal end face defining an output aperture (see Examiner’s annotated figure above, output aperture), the output aperture in fluid communication with the suction head bore and the primary opening (see figure 3A and the annotated figure above); and a plurality of protuberances (ridges 17) disposed around the primary opening, each protuberance comprising a continuous ridge that extends along the body (paragraph 38, ridges 17 that extend along the tip end portion 18). 
Yarger’07 does not explicitly discloses that the plurality of protuberances terminates at a lip that extends distally relative to the primary opening.
However, Jamshidi teaches the plurality of protuberances (fins 24) terminates at a lip that extends distally relative to the primary opening (Col.2 lines 63-64, fin 24 is operably connected to peripheral wall 18 of tube and extends generally away from the tube).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing date of the claimed invention to modify the protuberances of Yaber’07 incorporate the teachings of Jamshidi and provide the protuberances that have distally extended ends. Doing so would provide improved efficiency achieved by reducing clogging of the vacuum tube tip with loose tissue by providing an arrangement of additional openings and fins proximate the distal end of tip (Col.1 lines 40-45 of Jamshidi).
Regarding claim 32, Yarger’07 as modified by Jamshidi teaches the device of claim 31. Yarger’07 further teaches the body comprises a lip (figure 3B of Yarger’07) that defines the primary opening, wherein each protuberance extends outward from the lip.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing date of the claimed invention to modify Yarger’07  in view of Jamshidi such that the modified device have two protuberances. Doing so would provide improved efficiency achieved by reducing clogging of the vacuum tube tip with loose tissue by providing an arrangement of additional openings and fins proximate the distal end of tip (Col.1 lines 40-45 of Jamshidi).
Regarding claim 33, Yarger’07 further discloses wherein the plurality of protuberances is four protuberances (paragraph 38, the tip end portion is preferably formed with four tip end ridges), wherein the protuberances are sized and shaped to create a flow channel when in contact with surface of biological tissue (Paragraph 38, tip end ridges are capable of bridging the adjacent soft tissue and maintaining the channels in the groves).
Regarding claim 34, Yarger’07 as modified by Jamshidi teaches the device of claim 31.
Jamshidi further teaches wherein the plurality of protuberances is two protuberances (figure 3 of Jamshidi, the two wedged-shaped fins 24).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing date of the claimed invention to modify Yarger’07  in view of Jamshidi such that the modified device have two protuberances. Doing so would provide improved efficiency achieved by reducing clogging of the vacuum tube tip with loose tissue by providing an arrangement of additional openings and fins proximate the distal end of tip (Col.1 lines 40-45 of Jamshidi).
Regarding claim 37, Yarger’07 as modified by Jamshidi teaches the device of claim 31.
Jamshidi further teaches wherein one or more of the lips extending distally relative to the primary opening define one or more flow paths in fluid communication with the output aperture (see 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing date of the claimed invention to modify Yarger’07  in view of Jamshidi such that the modified device have fluid path between extended distal ends of protuberances. Doing so would increase the efficiency of aspirating liquids and small solids in proximate loose tissue through the reduction of clogging (Col.1 lines 40-45 of Jamshidi).

    PNG
    media_image2.png
    257
    277
    media_image2.png
    Greyscale

Regarding claim 38, Yarger’07 as modified by Jamshidi discloses the claimed invention as set forth above for claim 37.
Jamshidi further teaches wherein the one or more flow paths are further defined relative to a tissue surface, the tissue surface tented, by one or more of the distal ends of protuberances, to form at least a portion of the one or more flow paths (the gap between the distal end of the ridge and the central opening would create a tent, and flow paths, see Examiner’s annotated figure below).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing date of the claimed invention to modify Yarger’07 in view of Jamshidi such that the modified device would create a tent when placed against the tissue because the extended ridge allows a gap between the 

    PNG
    media_image3.png
    350
    258
    media_image3.png
    Greyscale

	Regarding claim 40, Yager’07 discloses a suction apparatus comprising: 
a suction head (tip end portion 18): comprising: an injection molded body (paragraph 70, the tip of the present invention may be formed by injection molding) defining a bore (figure 3b and figure 3c shows a bore from tip end opening to the proximal end of suction head), the bore defining a longitudinal axis and a draft line (see Examiner’s annotated figure below), the body having a proximal end (proximal end of tip end portion 18) and a distal end (distal end of tip end portion 18), the bore in fluid communication with a central opening (tip end opening 16), wherein the draft line is perpendicular to the longitudinal axis (see Examiner’s annotated figure below), 
two or more protuberances arranged around the longitudinal axis (ridges 17, also see Examiner’s annotated figure below for longitudinal axis), each of the one or more protuberances being an extension of a surface of the body in or more directions (see Examiner’s annotated figure below, 
A plurality of groves (grooves 21) arranged around the longitudinal axis (see Examiner’s annotated figure below), each of the grooves being a deformation of the surface of the body (namely grooves), wherein the plurality of grooves define a plurality of vent holes (apertures 19).

    PNG
    media_image4.png
    224
    246
    media_image4.png
    Greyscale

Jamshidi further teaches wherein a distal end of each protuberance extends beyond the center opening a distance D (distance D see Examiner’s annotated figure below) and, wherein the draft line is inset from outermost set of the two or more protuberances by a distance of about 0.005 inches to about 1 inches 
Both Yarger’07 and Jamshidi does not explicitly teach the distance of about 0.005inches to about 1 inches. However, it appears that the modified device in view of Jamshidi would operate equally well with the claimed range since the draft (see figure below) offers distance D between the draft line and the central opening. Further, applicant previously discloses that the distance or the gap between the distal end of the protuberances and the central opening would define one or more flow paths in fluid communication (claim 37), and Jamshidi discloses same intended use (Col.1 lines 40-45 of Jamshidi)


    PNG
    media_image5.png
    336
    336
    media_image5.png
    Greyscale



	Regarding claim 41, Yarger’07 as modified by Jamshidi teaches the device of claim 40.
Yarger’07 in view of Jamshidi does not explicitly discloses wherein D ranges from about 0.002 inches to about 0.1 inches. However, it appears that the device of Yarger’07 as modified by Jamshidi disclosed above would operate equally well with the claimed diameter as set above. Further, applicant previously discloses that the distance or the gap between the distal end of the protuberances and the central opening would define one or more flow paths in fluid communication (claim 37), and Jamshidi discloses same intended use (Col.1 lines 40-45 of Jamshidi)

Regarding claim 42, Yager’07 further discloses wherein the suction head has a cruciform cross-sectional shape defined by the central opening and four surface extensions of the housing (see figure 3B of Yarger’07), wherein the one or more protuberances is two protuberances or four protuberances (see figure 3B of Yarger’07, the disclosed device comprises at least four ridges 17)
Regarding claim 43, Yarger’07 as modified by Jamshidi teaches the device of claim 40. Yarger’07 further discloses wherein the body comprises a ring-shaped distal end face encircling the bore (figure 3). 
Jamshidi further teaches the distal end of each protuberance (Fin 24) cantilevered relative to the ring-shaped distal end face (see figure 4 of Jamshidi)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing date of the claimed invention to modify Yarger’07 in view of Jamshidi such that the modified device to have cantilevered protuberance. Doing so would increase the efficiency of aspirating liquids and small solids in proximate loose tissue through the reduction of clogging (Col.1 lines 40-45 of Jamshidi).
Regarding claim 44, Yarger’07 further discloses wherein the distal end of each protuberance is arranged relative to the central opening such that tissue contact the distal end protuberances define one or more fluid flow paths relative to the central opening (paragraph 38, the tip end ridges 17 are capable of bridging the adjacent soft tissue and maintaining the channels in the groves 21 open for the flow of fluid, gas, and materials through the channels)
Regarding claim 45, Yarger’07 further discloses wherein the one or more fluid flow paths are further defined by one or more tissue regions (paragraph 69, when placing the tip end portion 17 within 
Regarding claim 46, Yarger’07 discloses a suction head (tip end portion 18) of an aspirator comprising: 
a housing (body of tip end portion 18) comprising a distal end (distal end of tip end portion 18) and a proximal end (proximal end of tip end portion 18), the housing comprising a first shape (see figure 3C, body of Yarger’07 has ellipsoidal shape), 
a central bore defined by the housing, the central bore defining a longitudinal axis of the suction head and (see figure below) in fluid communication with a central opening defined by the housing (claim 1, the internal channel is in fluid communication with the hollow interior of the aspirator tip), 

    PNG
    media_image6.png
    157
    182
    media_image6.png
    Greyscale

one or more vent ports (tip end apertures 19) arranged in a first configuration (grooves 21) relative to the longitudinal axis (see figure 3C), wherein each of the one or more vent ports is defined by the housing, and 
one or more protuberances (ridge 17) arranged in a second configuration (ridge 17) relative to the longitudinal axis wherein each of the protuberances is defined by the housing (see figure 3C and the annotated figure above, the housing is defined by the first and the second configurations and symmetrical around the longitudinal axis), and each protuberance comprising a continuous ridge (ridges 17)
extends generally away from the tube), each protuberance that extends along the body and terminates at a lip bounded by the central opening, wherein the lip extends distally relative to central opening (see figure 4 of Jamshidi, fin 24 extends away from tube 12)
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing date of the claimed invention to modify the protuberances of Yaber’07 incorporate the teachings of Jamshidi and provide the cantilevered protuberances relative to the proximal end and extends along the body and terminate at a lip bounded by the central opening, wherein the lip extends distally relative to central opening. Doing so would provide improved efficiency achieving by reducing clogging of the vacuum tube tip with loose tissue by providing an arrangement of additional openings and fins proximate the distal end of tip (Col.1 lines 40-45 of Jamshidi).
Regarding claim 47, Yarger’07 further discloses wherein one or more one or more protuberances extend from the housing (ridge 17) such that upon tissue contact the one or more protuberances at least partially define one or more fluid flow paths (paragraph 69, when placing the tip end portion 18 within a body cavity, the tip end ridges 17 bridge the adjacent soft tissue and maintain the channel open in the rooves 21)
Regarding claim 51, Yarger’07 as modified by Jamshidi teaches the device of claim 46, but fails to teach one or more protuberances comprises a second region cantilevered relative to and extending radially from a surface of the housing.
Jamshidi further teaches one or more protuberances comprise a second region (the portion extending beyond the distal portion of fin 24) cantilevered relative to and extending radially from a surface of the housing.

Regarding claim 53, Yarger’07 further discloses wherein the second configuration of M the one or more protuberances comprises a symmetric arrangement of each of the protuberances relative to the longitudinal axis (see figure 3B, paragraph 38, the tip end portion is preferably formed with four tip end ridges that are generally the same size and shape and equidistant from one another, each ridge being diametrically opposite another ridge).
Regarding claim 54, Yarger’07 further discloses wherein a channel (groove 21) is disposed between each pair of protuberances, the channel defined by the housing, wherein
Regarding claim 56, Yarger’07 further discloses wherein th
Regarding claim 57, Yarger’07 further discloses wherein N is a natural number and the one or more protuberances is a natural number less than or equal to eight (see figure 3B, there are 4 ridges 17)
Regarding claim 58,.
Claims 35-36, 39, 48-50, 59-61 are rejected under 35 U.S.C. 103 as being unpatentable over by Yarger'07 in view of Jamshidi and in view of Yarger (US 2011/0028939 hereinafter "Yarger'11").
Regarding claim 35, Yarger’07 as modified by Jamshidi teaches the device of claim 31 further discloses a tubular member (Tubular neck member 14 of Yarger’07). 
The modified device above fails to teach the tubular member comprising a flared distal tip, the distal tip disposed in the body in fluid communication with the primary opening and suction head bore, the tubular member extending from the output aperture.
Yarger’11 teaches the tubular member (cannula 18) comprises flared distal tip (flared end 68), the distal tip disposed in the body in fluid communication with the primary opening and suction head bore (see figure 3, the body (tip guard 46) comprising the primary opening (end opening 52) and suction head bore (inner passageway 50). Paragraph 19, the tip guard 46 further includes an inner passageway 50 defined by a substantially cylindrical tip guard inner surface 64 and tip guard).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing date of the claimed invention to modify the device of Yargerer’07 in view of Jamshidi incorporate the teachings of Yarger’11 to provide the flare distal tip and the fluid communication between the body and the tubular member. Doing so would prevent the body (tip guard 46) from detaching during the cleaning process (paragraph 23 of Yarger’11).
Regarding claim 36, Yarger’07 as modified by Jamshidi and Yarger’11 teaches the device of claim 31 further teaches the flared distal tip.
Yarger’11 further teaches the flared distal tip (flared end 68) comprises a flaring angle (paragraph 39, predetermined acute angle), the flaring angle extending from longitudinal axis of tubular member to inner surface of flared distal tip, wherein the flaring angle is greater than about 2 degrees and less than about 40 degrees (paragraph 23, the flared end 68 may extend radially outwardly from the 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing date of the claimed invention to modify the distal flare tip of Yargerer’07 in view of Jamshidi incorporate the teachings of Yarger’11 to provide the flare distal tip angle between 2 degrees and 40 degrees. Doing so would prevent the body (tip guard 46) from detaching during the cleaning process (paragraph 23 of Yarger’11).
Regarding claim 39, Yarger’07 further discloses the suction apparatus comprising:
A handle (handle member20) comprising a sleeve mount (coupling member 26), wherein the tubular member (tubular neck member 14) comprises a proximal tubular member end face (see annotated Examiner’s figure below) is disposed with the handle, wherein the tubular member extends from the sleeve mount.

    PNG
    media_image7.png
    326
    572
    media_image7.png
    Greyscale



Regarding claim 48, Yarger’07 as modified by Jamshidi teaches the device of claim 46, Yarger’07 further discloses a handle member (handle member 20) and tubular member (neck member 14) defining a tubular bore (interior 15), and a proximal tubular end face (see annotated figure 2 above), the handle member (handle member 20) attached to the proximal end face.
The modified device above fails to teach the tubular member comprising a flared end, the flared end disposed in the suction head and in fluid communication with the central bore.
Yarger’11 teaches the tubular member comprising a flared end (flared end 68) and, the flared end disposed in the suction head and in fluid communication with the central bore (the body (tip guard 46) comprising the primary opening (end opening 52) and suction head bore (inner passageway 50). Paragraph 19, the tip guard 46 further includes an inner passageway 50 defined by a substantially cylindrical tip guard inner surface 64 and tip guard).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing date of the claimed invention to modify the device of Yargerer’07 in view of Jamshidi incorporate the teachings of Yarger’11 to provide the flare distal tip and the fluid communication between the body and the tubular member. Doing so would prevent the body (tip guard 46) from detaching during the clearing process (paragraph 23 of Yarger’11).
Regarding claim 49, Yarger’07 as modified by Jamshidi and Yarger’11 teaches the device of claim 46 further teaches the flared distal end.
Yarger’11 further teaches wherein a flaring angle (paragraph 39, predetermined acute angle) of the flared end is less than about 40 degrees (paragraph 23, the flared end 68 may extend radially outwardly from the center longitudinal axis of the cannula 18 at any suitable angle, such as, for instance, a fifteen degree angle).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing date of the claimed invention to modify the distal flare tip of Yargerer’07 in view of Jamshidi incorporate the 
Regarding 50, Yarger’07 further discloses wherein the housing, the tubular member, and the handle member are of a unitary construction (see figure 2 and 3a, Yager’07 illustrates the singular construction of the aspirator tip (tubular member and handle member))
Regarding claim 59, Yarger’07 as modified by Jamshidi and Yarger’11 teaches the device of claim 46.
Yarger’11 further teaches wherein the housing tapers to a substantially elliptical opening (guard end opening 52), the substantially elliptical opening defined by the housing and in fluid communication with the central bore (paragraph 19, the illustrated tip guar 46 further includes an inner passageway 50 defined by a substantially cylindrical tip guard inner surface 64 and a tip guard end opening 52)
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing date of the claimed invention to modify the distal flare tip of Yargerer’07 in view of Jamshidi incorporate the teachings of Yarger’11 to provide the housing tapers to a substantially elliptical opening, and the opening defined by the housing and in fluid communication with the central bore. Doing so would allow gases, fluids, materials, etc. may easily flow into the tip guard 46 and thereafter into the cannula 18 (paragraph 19 of Yarger’11).
	Regarding claim 60, Yarger’07 further discloses a tubular member (neck member 14), but fails to teach the housing tapers to a substantially elliptical opening, the substantially elliptical opening defined by the housing and in fluid communication with the central bore.
	Yarger’11 further teaches the tubular member (cannula 18) disposed in the housing (tip guard 46) and extending through the substantially elliptical opening (paragraph 19, the illustrated tip guard 46 further includes an inner passageway 50 defined by a substantially cylindrical tip guard inner surface 64 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing date of the claimed invention to modify the distal flare tip of Yargerer’07 in view of Jamshidi incorporate the teachings of Yarger’11 to provide a fluid communication with the central bore and the vent ports through the tubular member. Doing so would provide a fluid communication between the cross-holes and the inner passageway to help prevent clogging of the aspirator tip 14 during use (paragraph 20).
	Regarding claim 61, Yarger’07 further discloses a handle (handle member 20) comprising a cylindrical sleeve mount (coupling member 24), a tubular member (tubular neck member 14) extending from the handle
Yarger’07 does not disclose the tubular member having a flared proximal end, wherein the housing is secured to the proximal end.
Yarger’11 discloses the tubular member having a flared proximal end (flared end 68), wherein the housing is secured to the proximal end (paragraph 35, the flared end 68 of the cannula 18 prevents the tip guard 46 from moving axially along the cannula 18 during the clearing process).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing date of the claimed invention to modify the device of Yargerer’07 in view of Jamshidi incorporate the teachings of Yarger’11 to provide the flare distal tip to the proximal end. Doing so would prevent the body (tip guard 46) from detaching during the clearing process (paragraph 38 of Yarger’11).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545.  The examiner can normally be reached on M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.H./Examiner, Art Unit 3781                                                                                                                                                                                                        /NICHOLAS J WEISS/Supervisory Patent Examiner, Art Unit 3781